Citation Nr: 0913944	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for bilateral diabetic 
retinopathy, status post laser treatment.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral diabetic retinopathy, status post laser 
treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In December 2004, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.

Because the claim for a higher rating on appeal involves a 
request following the initial grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

The claim for an initial rating in excess of 10 percent for 
bilateral diabetic retinopathy will be considered within the 
Remand section of this document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for bilateral 
diabetic retinopathy, status post laser treatment, claimed as 
secondary to diabetes mellitus type II (DM-II), prior to 
February 2002. 

2.  The liberalizing law allowing for presumptive service 
connection for DM-II and manifestations, including diabetic 
retinopathy became effective on May 8, 2001.


CONCLUSION OF LAW

The claim for an effective date earlier than May 8, 2001, for 
the grant of service connection for bilateral diabetic 
retinopathy, status post laser treatment, is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.310, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008)), includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the July 2004 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection.  Moreover, the Veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date for service connection for bilateral 
diabetic retinopathy, status post laser treatment, claimed as 
secondary to DM- II.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As explained below, the claim for an earlier 
effective date lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  Analysis

The Veteran contends that he is entitled to an effective date 
earlier than May 8, 2001, for the grant of service connection 
for bilateral diabetic retinopathy, secondary to service-
connected DM-II.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation. Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

In February 2002, the Veteran submitted a claim for service 
connection for DM-II.  A March 2002 rating decision granted 
service connection for DM, effective July 9, 2001.  Then, by 
a May 2003 rating decision, the RO assigned an effective date 
of May 8, 2001 for service connection for diabetes mellitus, 
type II, on the basis that 
the Veteran's claim for service connection was filed within 
one year of the date of the change of the regulation and the 
condition was present on the date the regulation was changed.

In February 2003, the Veteran submitted a claim for service 
connection for bilateral diabetic retinopathy, secondary to 
service-connected DM.  By a May 2003 rating decision, the RO 
granted service connection for bilateral diabetic 
retinopathy, status post laser treatment, on a secondary 
basis, effective February 2003.  Thereafter, in a July 2005 
decision, the Veteran's claim for secondary service 
connection for diabetic retinopathy was held by the RO to 
have been received in February 2002, along with his claim for 
service connection for diabetes mellitus, and an earlier May 
8, 2001 effective date for the grant of service connection 
was assigned.  

With respect to claims governing effective dates for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA issued special regulations to 
implement orders of a United States district court in Nehmer 
v. United States Department of Veterans Affairs, 32 F. Supp. 
1404 (N.D. Cal. 1989).

In pertinent part, a Nehmer class member is identified as a 
Vietnam Veteran who has a covered herbicide-related disease.  
38 C.F.R. § 3.816(b)(1)(i)(2008).  The term "covered 
herbicide diseases" includes Type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(2)(i)(2008).  The regulation applies to 
claims for disability compensation that were either pending 
before VA on May 3, 1989, or were received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c) (2008).

If a Nehmer class member's claim for compensation for a 
covered herbicide disease was either pending before VA on May 
3, 1989 or was received by VA between that date and the 
effective date of the statute establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose. 38 C.F.R. 
§ 3.816(c)(2) (2008).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2008).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

The record does not show, and the Veteran does not contend, 
that he filed a formal claim of service connection for 
diabetic retinopathy prior to February 2003.  Prior to that 
time, there is not a single document of record that may 
reasonably be construed as a formal or informal claim for 
service connection for diabetic retinopathy.  See 38 C.F.R. 
§§ 3.151(a), 3.155(a) (2008).  Accordingly, Nehmer does not 
apply to this claim.  

In this case, the Veteran contends that because he has 
submitted a July 27, 1999 VA treatment record showing he was 
diagnosed with diabetic retinopathy, an earlier effective 
date is warranted consistent with that VA record.  While the 
Board is aware that the Veteran was diagnosed with diabetic 
retinopathy prior to May 2001, this does not establish a 
basis for an earlier effective date.  In this case, the 
application of 38 C.F.R. § 3.157(b) would not be warranted 
because such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

VA issued regulations creating a presumption of service 
connection for DM-II and for diabetic retinopathy effective 
May 8, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001). As 
Nehmer does not apply in this case, the effective date cannot 
be earlier than the liberalizing law, and cannot be 
retroactive for more than one year from the date of 
application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2008).

Under the provisions of 38 C.F.R. § 3.114, generally, when 
benefits are awarded pursuant to a liberalizing law or VA 
issue, the effective date cannot be earlier than the 
effective date of the liberalizing law or VA issue.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); see 
McCay v. Brown, 9 Vet. App. 183 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation."), aff'd 106 F.3d 1577 
(Fed. Cir. 1997); Williams v Principi, 15 Vet. App. 189 
(2001) (en banc), aff'd 310 F.3d 1374 (Fed. Cir. 2002). 

The RO in this case amended the effective date of service 
connection from February 7, 2003 (date of receipt of the 
claim) to May 8, 2001 (date of the liberalizing regulation) 
because the claim, later accepted by the RO as part of the 
Veteran's original February 2002 claim for DM-II, was filed 
within one year from a change in the law.  This is the proper 
effective date for the award of service connection in this 
case.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  Hence, the provisions of 38 
C.F.R. § 3.114 would not result in the assignment of an 
earlier effective date and it appears could result in the 
assignment of an even later effective date of May 8, 2001.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Accordingly, on these facts, the claim for an effective date 
for the grant of service connection for bilateral diabetic 
retinopathy, status post laser treatment earlier than May 8, 
2001, must be denied.  Where, as here, the law and not the 
evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date earlier than May 8, 2001, for the award of 
service connection for bilateral diabetic retinopathy, status 
post laser treatment is denied.


REMAND

The Veteran and his representative assert that the Veteran's 
service-connected bilateral diabetic retinopathy has 
increased in severity since his last VA examination.  During 
an August 2006 VA diabetes examination, the Veteran 
complained of decreased visual acuity and indicated that he 
underwent a VA ophthalmologic evaluation in December 2005.  
The Board notes that the Veteran last underwent a VA eye 
examination in December 2004.  Therefore, to ensure that the 
record reflects the current severity of the Veteran's 
bilateral diabetic retinopathy, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the San 
Juan VAMC, dated through February 2003.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the RO must obtain all outstanding pertinent 
medical records from the San Juan VAMC, dated from February 
2003 to the present, to specifically include all 
ophthalmology treatment records.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim 
remaining on appeal.  The RO should ensure that it informs 
the Veteran of the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (particularly, as regards 
assignment of disability ratings and effective dates).

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO/AMC should obtain from the San 
Juan VAMC all outstanding medical records 
from February 2003 to the present, to 
specifically include all ophthalmology 
treatment records.  The RO/AMC must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO/AMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO/AMC 
should also ensure that its letter meets 
the notice requirements of 
Dingess/Hartman (cited to above).

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
ophthalmology examination, by a 
physician, at a VA facility for 
evaluation of his diabetic retinopathy.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The examiner should render specific 
findings as to the severity of the 
Veteran's service-connected bilateral 
diabetic retinopathy, to include the 
extent to which the Veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the Veteran is experiencing active 
pathology.

The VA examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

4.  Then, the RO/AMC should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority, 
to include whether "staged" ratings are 
warranted pursuant to Fenderson (cited to 
above).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


